The jury were instructed that there was no evidence from which it was competent for them to find that William Gordon took anything under the Bowman deed, and that Moses B. Gordon's license to the defendant was no protection to him as against the plaintiffs, if they should find that Doe acquired title before 1855 by adverse possession, or if the plaintiffs were in possession at the time of the alleged trespass.
There was no evidence that Bowman was the owner, or was ever in possession of the island before he gave the deed to William Gordon in 1810; neither was there evidence that William Gordon ever took possession under the Bowman deed. He died in 1818, leaving ten children, one of whom was James Gordon, who, in 1867, gave the Bowman deed to his son, Moses B. Gordon, saying that it might be valuable for reference. Moses B. now has the deed; but neither James nor Moses entered upon or occupied the island, claiming title under it. In 1881, Moses B. gave the defendant leave to put a house on the island.
Moses B. acquired no title under the Bowman deed, and his license to the defendant to enter upon the island in 1881 gave him no right to do so as against the plaintiffs, if they had acquired through their father a title by adverse possession, or were in possession at the date of his entry.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.